WARNER, J.,
dissenting.
I dissent. The bank did disclose this witness in its witness list well before trial, albeit the entire pretrial list was filed late. The homeowner could have taken the witness’s deposition. Moreover, the homeowner sought a continuance as an alternative to striking the witness. The court also could have allowed the homeowner to take the deposition of the witness immediately before the trial started. There were thus many options, short of striking the bank’s sole witness, which would have eliminated prejudice to the homeowner. After all, this was a mortgage foreclosure. The bank’s witness was there to offer proof of the mortgage documents and the amount owed. None of this would come as a surprise. I think the court abused its discretion in striking the bank’s only witness.